Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors CopyTele, Inc. and subsidiaries We consent to use of our report dated February 14, 2011, with respect to the consolidated balance sheets of CopyTele, Inc. and subsidiaries as of October31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the two-year period ended October 31, 2010, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Melville, New York July7, 2011
